                                                                                          Case 3:21-cv-04473-RS Document 21 Filed 08/05/21 Page 1 of 4




                                                                                 1 Thomas D. Fama (State Bar No. 261477)
                                                                                   tfama@wshblaw.com
                                                                                 2 Paula Nystrom (State Bar No. 329651)
                                                                                   pnystrom@wshblaw.com
                                                                                 3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   1401 Willow Pass Road, Suite 700
                                                                                 4 Concord, California 94520-7982
                                                                                   3KRQHƇ)D[
                                                                                 5
                                                                                   Attorneys for Defendant, ACTION PROPERTY MANAGEMENT, INC.
                                                                                 6

                                                                                 7
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                 8
                                                                                                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                                                                                 9

                                                                                10
                                                                                     JOANNA L. PFEISTER,                                Case No. 3:21-cv-04473-RS
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                        Plaintiff,                      STIPULATION AND ORDER TO
                                    TELEPHONE 925 222 3400 Ƈ FAX 925 356 8250




                                                                                12                                                      CONTINUE ALL COURT
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                              v.                                        EVENTS AND HEARINGS AS
                                                                                13                                                      MODIFIED BY THE COURT
                                                Attorneys at Law




                                                                                   ACTION PROPERTY
                                                                                14 MANAGEMENT, INC. ,
                                                                                                                                        Trial Date:            None Set
                                                                                15                      Defendant.
                                                                                16

                                                                                17            Defendant, ACTION PROPERTY MANAGEMENT, INC., through its counsel of record,

                                                                                18 and Plaintiff, JOANNA L. PFEISTER, who is pro se, do hereby agree and stipulate that good

                                                                                19 cause exists to continue all current and any future court events and hearings in this matter until

                                                                                20 after September 16, 2021, by request of Plaintiff, who is now unavailable.

                                                                                21            WHEREAS, Defendant's Motion to Dismiss Pursuant to Federal Rules of Civil Procedure

                                                                                22 Rule 12(b)(1) and Defendant's Motion to Dismiss Pursuant to Rule 12(b)(6) are currently

                                                                                23 scheduled for August 19, 2021 at 1:30 P.M.

                                                                                24            WHEREAS, the Initial Case Management Conference is set for September 9, 2021 at

                                                                                25 10:00 A.M.

                                                                                26            WHEREAS, Plaintiff states she is now unavailable for any hearing, conference, or other

                                                                                27 court event, which requires the appearance of either or both parties, until after September 16,

                                                                                28 2021.

                                                                                     21858112.1:10025-0038                                           Case No. 3:21-cv-04473-RS
                                                                                          STIPULATION AND [PROPOSED] ORDER TO CONTINUE ALL COURT EVENTS AND HEARINGS
                                                                                          Case 3:21-cv-04473-RS Document 21 Filed 08/05/21 Page 2 of 4




                                                                                 1            WHEREAS, the parties agree and stipulate that should it become necessary that a new

                                                                                 2 motion, application, pleading, or other paper, be filed, such motion, application, pleading, or other

                                                                                 3 paper, shall conform with the law, including applicable notice requirements as proscribed by law.

                                                                                 4            Further, in this matter, the hearing, conference, or any such event, which requires the

                                                                                 5 appearance of Plaintiff and/or Defendant, through its counsel, shall not occur until after September

                                                                                 6 16, 2021.

                                                                                 7            WHEREAS, Defendant and its counsel do not now or in the future waive reasonable notice

                                                                                 8 as proscribed by law.

                                                                                 9            WHEREAS, the parties agree and stipulate that there will be no prejudice to any party by

                                                                                10 the requested continuance.

                                                                                11            WHEREAS, the parties, by way of this stipulation and [Proposed] Order, now respectfully
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 Ƈ FAX 925 356 8250




                                                                                12 request that this Court continue Defendant's Motion to Dismiss Pursuant to Federal Rules of Civil
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13 Procedure Rule 12(b)(1) and Defendant's Motion to Dismiss Pursuant to Federal Rules of Civil
                                                Attorneys at Law




                                                                                14 Procedure Rule 12(b)(6) to September 17, 2021, or the Court's next available date.

                                                                                15            WHEREAS, the parties, by way of this stipulation and [Proposed] Order, now respectfully

                                                                                16 request this Court continue the Initial Case Management Conference, to October 12, 2021, or the

                                                                                17 Court's next available date.

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     21858112.1:10025-0038                     -2-                   Case No. 3:21-cv-04473-RS
                                                                                          STIPULATION AND [PROPOSED] ORDER TO CONTINUE ALL COURT EVENTS AND HEARINGS
Case 3:21-cv-04473-RS Document 21 Filed 08/05/21 Page 3 of 4




           5
                                                                                          Case 3:21-cv-04473-RS Document 21 Filed 08/05/21 Page 4 of 4




                                                                                 1                                            ORDER

                                                                                 2            GOOD CAUSE APPEARING THEREFORE, IT IS ORDERED:

                                                                                 3            1.        Defendant's Motion to Dismiss, Pursuant to Federal Rules of Civil Procedure, Rule

                                                                                 4 12(b)(1) and Defendant's Motion to Dismiss, Pursuant to Federal Rules of Civil Procedure, Rule

                                                                                 5 12(b)(6), previously set for August 19, 2021, are hereby continued to September 16, 2021.

                                                                                 6            2.        The Initial Case Management Conference, previously set for September 9, 2021, is

                                                                                 7 hereby continued to October 28, 2021. Joint Case Management Statement due October 21, 2021.

                                                                                 8            3.        Any hearing, conference, or any such event, which requires the appearance of

                                                                                 9 Plaintiff and/or Defendant, through its counsel, in this matter, shall not occur until after September

                                                                                10 16, 2021.

                                                                                11            IT IS SO ORDERED.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 Ƈ FAX 925 356 8250




                                                                                12
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                           August 5
                                                                                13 DATED: __________________, 2021
                                                Attorneys at Law




                                                                                14

                                                                                15
                                                                                                                                     JUDGE OF THE UNITED STATES DISTRICT
                                                                                16                                                   COURT
                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     21858112.1:10025-0038                     -4-                   Case No. 3:21-cv-04473-RS
                                                                                          STIPULATION AND [PROPOSED] ORDER TO CONTINUE ALL COURT EVENTS AND HEARINGS
